*271Concurring and Dissenting Opinion by
Judge Mences :
I concur with the majority disposition of the case filed at No. 477 C.D. 1973.
I respectfully dissent to the majority’s resolution of the question as to whether or not Section 7(b) of PURTA required the distribution of PURTA monies prior to October 1, 1971. I read Section 7(b) to provide the Commonwealth with the prerogative of determining when distribution shall be made, conditioned only that distribution be made not later than October 1, 1971.
I would therefore, in the case filed at No. 341 C.D. 1973, sustain the preliminary objections of the defendants and dismiss the complaint.